        Case 1:17-cv-03005-RMP    ECF No. 47    filed 07/11/19   PageID.471 Page 1 of 3




 1 Joseph H. Harrington
   United States Attorney
 2 Eastern District of Washington
   Rudy J. Verschoor
 3 Assistant United States Attorney
   Post Office Box 1494
 4 Spokane, WA 99210-1494
   Telephone: (509) 353-2767
 5
                          UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7   JOSE VERA,                                      1:17-cv-03005-RMP
 8                                Plaintiff,
                        vs.                         STIPULATION TO EXTEND TIME
 9                                                  TO DISCLOSE EXPERT
     UNITED STATES OF AMERICA,                      WITNESSES
10
                                 Defendant.
11
12          Defendant, United States of America, by and through its counsel of record,

13 Joseph H. Harrington, United States Attorney for the Eastern District of Washington,
14 and the undersigned Assistant United States Attorney, and Plaintiff Jose Vera, by and
15 through his counsel of record Favian Valencia, pursuant the Court’s Amended
16 Scheduling Order (ECF No. 33), hereby stipulate to extend the deadline for disclosure
17 of the parties’ expert witnesses.
18        The parties agree to an extension allowing Plaintiff and Defendant until August
19 9, 2019 to provide their expert materials. The extension is needed to allow Plaintiff’s
20 expert an opportunity to visit the Closed Area of the Yakama Reservation.
21          Allowing the parties until August 9, 2019 will not require any additional
22 changes to the Court’s schedule. Both parties would have until August 23, 2019 to
23 //
24 //
25 //
26 //
27 //
28
     STIPULATION TO EXTEND TIME - 1
      Case 1:17-cv-03005-RMP       ECF No. 47   filed 07/11/19   PageID.472 Page 2 of 3



     provide their rebuttal expert materials,
 1
           Dated: July 11, 2019.
 2
 3
                                                  Joseph H. Harrington
 4
                                                  United States Attorney
 5
                                                  s/Rudy J. Verschoor
 6
                                                  RUDY J. VERSCHOOR
 7                                                Assistant United States Attorney
                                                  USAWAE.RVerschoorECF@usdoj.gov
 8
 9                                                Sunlight Law, PLLC
10
11                                                s/Favian Valencia
12                                                FAVIAN VALENCIA
                                                  Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATION TO EXTEND TIME - 2
      Case 1:17-cv-03005-RMP      ECF No. 47   filed 07/11/19   PageID.473 Page 3 of 3




 1
                                CERTIFICATE OF SERVICE
 2
           I hereby certify that on July 11, 2019, I caused to be delivered via the method
 3
 4 listed below the document to which this Certificate of Service is attached (plus any
 5
     exhibits and/or attachments) to the following:
 6
 7     NAME & ADDRESS                             Method of Delivery

 8     Favian Valencia                            ☒CM/ECF System
 9     Sunlight Law, PLLC                         ☐Electronic Mail
       402 E. Yakima Avenue, Suite 730            ☐U.S. Mail
10
                                                  ☐Other: _______________________
       Yakima, WA 98902
11     sunlightlawpllc@gmail.com
       favian@sunlightlaw.com
12     erika@sunlightlaw.com
13     fatima@sunlightlaw.com

14
15
                                                  s/Rudy J. Verschoor
16                                                RUDY J. VERSCHOOR
17                                                Assistant United States Attorney
18
19
20
21
22
23
24
25
26
27
28
     STIPULATION TO EXTEND TIME - 3
